AMENDMENT NO. 2 TO THE CREDIT, SECURITY AND GUARANTY AGREEMENT

﻿

This Amendment No. 2 to the Credit, Security and Guaranty Agreement
(“Amendment”), is being entered into as of April 30, 2017, among WWE Studios
Finance Corp., a Delaware corporation (the “Borrower”), the Guarantors (as
defined in the Credit Agreement), the Lenders (as defined in the Credit
Agreement), and Bank of America, N.A., as Administrative Agent (as defined in
the Credit Agreement) and L/C Issuer.

﻿

RECITALS

﻿

This Amendment is being entered into in reference to the following facts:

﻿

A.The Borrower, the Guarantors, the Lenders, the L/C Issuer and the
Administrative Agent, entered into a Credit, Security and Guaranty Agreement,
dated as of May 13, 2015 (as amended, supplemented or otherwise modified,
renewed, restated or replaced from time to time, the “Credit Agreement”).  All
terms used but not defined herein have the meanings assigned to them in the
Credit Agreement.

﻿

B.The Borrower has requested that the Administrative Agent make certain changes
to the Credit Agreement.

﻿

C.The Administrative Agent and the Lenders constituting the Required Lenders
have agreed to amend the terms of the Credit Agreement as provided herein, in
each case subject to the terms hereof.

﻿

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent each
hereby agree as follows.

﻿

ARTICLE 1 – AMENDMENTS

﻿

1.1 BH Agent.  Section 1.01 of the Credit Agreement is hereby amended by adding
the following term “BH Agent” in alphabetical order therein:

﻿

“‘BH Agent’ means Bank of America, N.A., in its capacity as administrative agent
under the BH Credit Agreement.”

﻿

1.2 BH Credit Agreement.  Section 1.01 of the Credit Agreement is hereby amended
by adding the following term “BH Credit Agreement” in alphabetical order
therein:

﻿

“‘BH Credit Agreement’ means the Credit, Security, Guaranty and Pledge
Agreement, dated as of April 18, 2017, by and among, inter alios, BH Tilt and BH
Agent, as amended, modified, supplemented or restated from time to time.”

﻿

1.3 BH Domestic Territory.  Section 1.01 of the Credit Agreement is hereby
amended by adding the following term “BH Domestic Territory” in alphabetical
order therein:



--------------------------------------------------------------------------------

 

“‘BH Domestic Territory’ shall have the meaning given to the term “Domestic
Territory” in the BH Credit Agreement.”

﻿

1.4 BH Intercreditor Agreement.  Section 1.01 of the Credit Agreement is hereby
amended by adding the following term “BH Intercreditor Agreement” in
alphabetical order therein:

﻿

“‘BH Intercreditor Agreement’  means each intercreditor or other agreement,
among, inter alios, with respect to the applicable Covered Picture among, inter
alios, the Administrative Agent, the BH Agent, Borrower and BH Tilt, as amended,
modified, supplemented or restated from time to time.”

﻿

1.5 BH Tilt.  Section 1.01 of the Credit Agreement is hereby amended by adding
the following term “BH Tilt” in alphabetical order therein:

﻿

“‘BH Tilt’ means Blumhouse Tilt, LLC, a Delaware limited liability company.”

﻿

1.6 Section 7.01(v).  Section 7.01(v) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:

﻿

“(v)with respect to the Existing Pictures only, the Liens approved by the
Administrative Agent; and”

﻿

1.7 Section 7.01(w).  Section 7.01 of the Credit Agreement is hereby amended by
adding the following subsection (w) to the end thereof:

﻿

“(w) Liens granted to the BH Agent with respect to the rights in and to the BH
Domestic Territory in any Picture under the BH Credit Agreement and any related
security documents, agreements and filings, in each case, subject to the terms
of the applicable BH Intercreditor Agreement.”

﻿

ARTICLE 2 – CONDITIONS

﻿

2.1 Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction in full of each of the conditions precedent set forth in this
Section 2.1:

﻿

(a) the Administrative Agent shall have received original counterparts of this
Amendment executed by the Borrower, the Guarantors and the Lenders;

﻿

(b) after giving effect to this Amendment, no Event of Default or Default shall
have occurred and be occurring;    

﻿

(c) all fees and expenses then due and payable by any Credit Party to the
Administrative Agent and/or the Lenders in connection with the transactions
contemplated hereby, or as required by any fee letter in respect of the Credit
Agreement, shall have been paid or shall be paid contemporaneously with the
effectiveness of this Amendment; and





--------------------------------------------------------------------------------

 

﻿

(d) the representations and warranties contained in Article 3 hereof being true
and correct.

﻿

ARTICLE 3 – REPRESENTATIONS AND WARRANTIES

﻿

3.1 Credit Agreement Warranties.  Each Credit Party represents and warrants that
after giving effect to this Amendment, the representations and warranties
contained in Article V of the Credit Agreement (as the Credit Agreement is being
modified pursuant to this Amendment), and in the other Loan Documents, or that
are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the date
hereof as if such representations and warranties had been made on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date with the same effect as if made on and as of such date. 

﻿

3.2 Credit Party Authority.  Each Credit Party represents and warrants that it
has the company power and authority to execute this Amendment and that any
company action requisite to its execution and performance of this Amendment has
been undertaken on its part.

﻿

﻿

ARTICLE 4 – GENERAL PROVISIONS

﻿

4.1 Further Assurances.  At any time and from time to time, upon the
Administrative Agent’s request and at the sole expense of the Credit Parties,
each Credit Party will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Administrative
Agent reasonably deems necessary to effect the purposes of this Amendment.

﻿

4.2 Loan Documents.   This Amendment constitutes a Loan Document under the terms
of the Credit Agreement.

﻿

4.3 Full Force and Effect.  Except as expressly set forth herein, this Amendment
does not constitute a waiver or a modification of any provision of the Credit
Agreement or any other Loan Document or a waiver of any Event of Default under
the Credit Agreement or any other Loan Document.  Except to the extent amended
hereby, the Credit Agreement and the other Loan Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof
and are hereby ratified and affirmed.  As used in the Credit Agreement, the
terms “Credit Agreement,” “this
Agreement,” “herein,” “hereafter,” “hereto,” “hereof” and words of similar
import, shall, unless the context otherwise requires, mean the Credit Agreement
as modified by this Amendment.

﻿

4.4 References.  This Amendment shall be limited precisely as written, and,
except to the extent expressly set forth herein, shall not be deemed (a) to be a
consent granted pursuant to, or a waiver or modification of, any other term or
condition of the Credit Agreement, any other Loan Document or any of the
instruments or agreements referred to therein or (b) to prejudice



--------------------------------------------------------------------------------

 

any right or rights which the Administrative Agent or the Lenders may now have
or have in the future under or in connection with the Credit Agreement, any
other Loan Document or any of the instruments or agreements referred to
therein.  Whenever the Credit Agreement is referred to in the Credit Agreement
or any other Loan Document or any of the instruments, agreements or other
documents or papers executed or delivered in connection therewith, such
reference shall be deemed to mean the Credit Agreement as modified by this
Amendment.

﻿

4.5 Choice of Law.  This amendment shall in all respects be construed in
accordance with, and governed by, the laws of the state of New York which are
applicable to contracts made and to be performed wholly within such state.

﻿

4.6 Counterparts.  This Amendment may be executed by facsimile or electronically
by PDF or TIFF file and in any number of counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one instrument.

﻿

4.7 Headings.  The headings of this Amendment are for the purposes of reference
only and shall not affect the construction of this Amendment.

﻿

4.8 Expenses.  The Borrower agrees to pay all out of pocket expenses incurred by
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, but not limited to, the reasonable fees
and disbursements of counsel for the Administrative Agent.

﻿

4.9 FATCA Status.  For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

﻿

4.10 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 13.14(b), (d) and (e) of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

﻿

﻿

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized signatories, all as of the date and year first
above written.

﻿

﻿

 

 

 

 

﻿

 

 

WWE STUDIOS FINANCE CORP.,

 

﻿

 

 

as Borrower

 

﻿

 

 

 

 

﻿

 

By:

/s/ MARK KOWAL

 

﻿

 

 

Mark Kowal

﻿

 

 

Senior Vice President, Controller

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

GUARANTORS:

 

﻿

 

 

 

 

﻿

 

 

THE MARINE 5 FILMS INC.

 

﻿

 

 

 

 

﻿

 

By:

/s/ MARK KOWAL

 

﻿

 

 

Mark Kowal

﻿

 

 

Senior Vice President, Controller

﻿

﻿

 

 

 

 

﻿

 

 

GOOD AND BAD COP, LLC

 

﻿

 

 

 

 

﻿

 

By:

/s/ MARK KOWAL

 

﻿

 

 

Mark Kowal

﻿

 

 

Senior Vice President, Controller

﻿

﻿

 

 

 

 

﻿

 

 

TM5 FILMS, LLC

 

﻿

 

 

 

 

﻿

 

By:

/s/ MARK KOWAL

 

﻿

 

 

Mark Kowal

﻿

 

 

Senior Vice President, Controller

﻿

﻿

 

 

 

 

﻿

 

 

FIGHTING FAMILY LTD.

 

﻿

 

 

 

 

﻿

 

By:

/s/ MARK KOWAL

 

﻿

 

 

Mark Kowal

﻿

 

 

Senior Vice President, Controller

﻿

﻿

 

 

 

 

﻿

 

 

FWMF, LLC

 

﻿

 

 

 

 

﻿

 

By:

/s/ MARK KOWAL

 

﻿

 

 

Mark Kowal

﻿

 

 

Senior Vice President, Controller

﻿



 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

 

﻿

 

 

BANK OF AMERICA, N.A., as

 

﻿

 

 

Administrative Agent

 

﻿

 

 

 

 

﻿

 

By:

/s/ RANDY HUA

 

﻿

 

 

Randy Huau

﻿

 

 

Senior Vice President

﻿

﻿

 

 

 

 

﻿

 

 

BANK OF AMERICA, N.A., as a Lender

 

﻿

 

 

and as L/C Issuer

 

﻿

 

 

 

 

﻿

 

By:

/s/ RANDY HUA

 

﻿

 

 

Randy Huau

﻿

 

 

Senior Vice President

﻿



 

--------------------------------------------------------------------------------